 Case 3:15-cv-02069-K Document 535 Filed 10/12/18      Page 1 of 3 PageID 22897


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 CITY OF DALLAS,                            §
                                            §
       Plaintiff,                           §
 v.                                         §
                                            §
 DELTA AIR LINES, INC., SOUTHWEST           §
 AIRLINES CO., VIRGIN AMERICA INC.,         §
 AMERICAN AIRLINES, INC., UNITED            §        Civil Action No. 3:15-cv-02069-K
 AIRLINES, INC., SEAPORT AIRLINES,          §
 INC., UNITED STATES DEPARTMENT             §
 OF TRANSPORTATION, AND THE                 §
 FEDERAL AVIATION                           §
 ADMINISTRATION                             §
                                            §
       Defendants.


  DELTA AIR LINES, INC.’S RESPONSE TO UNITED AIRLINES, INC.’S MOTION FOR SUMMARY
                          JUDGMENT ON DELTA’S CROSS CLAIMS




RESPONSE TO MOTION FOR SUMMARY JUDGMENT                                      Page 1
 Case 3:15-cv-02069-K Document 535 Filed 10/12/18                    Page 2 of 3 PageID 22898


       Under Northern District of Texas Civil Local Rule 56.4, Delta Air Lines, Inc. (“Delta”), by

and through its counsel, hereby files this Response to United Airlines, Inc.’s (“United”) motion for

summary judgment on Delta’s cross claims. As allowed under Local Rule 56.4, Delta’s grounds for

opposing United’s motion are set forth in the brief and appendix submitted concurrently with this

response. Each of the matters required by Local Rule 56.4(a) will be set forth in Delta’s brief.


DATED: October 12, 2018                        Respectfully submitted,


                                               /s/ William B. Dawson
                                               William B. Dawson
                                                Texas Bar No. 05606300
                                                wdawson@gibsondunn.com
                                               Karl G. Nelson
                                                Texas Bar No. 14900425
                                                knelson@gibsondunn.com
                                               Ashley E. Johnson
                                                Texas Bar No. 24067689
                                                ajohnson@gibsondunn.com
                                               Russell H. Falconer
                                                Texas Bar No. 24069695
                                                rfalconer@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               2100 McKinney Avenue, Suite 1100
                                               Dallas, Texas 75201-6911
                                               Telephone: (214) 698-3100
                                               Facsimile: (214) 698-3400

                                               COUNSEL FOR DELTA AIR LINES, INC.




RESPONSE TO MOTION FOR SUMMARY JUDGMENT                                                            Page 2
 Case 3:15-cv-02069-K Document 535 Filed 10/12/18                     Page 3 of 3 PageID 22899




                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2018, I electronically filed the foregoing document with

the Clerk of Court for the United States District Court for the Northern District of Texas using the

electronic case filing system of the Court. Service on all attorneys of record who are Filing Users will

be automatically accomplished through Notice of Electronic Filing.


                                                /s/ William B. Dawson
                                                William B. Dawson




RESPONSE TO MOTION FOR SUMMARY JUDGMENT                                                         Page 3
